Citation Nr: 1810495	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO. 14-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a positive tuberculosis (TB) tine test, to include entitlement to service connection.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for cervical spine degenerative joint disease (DJD).

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to an initial increased disability rating in excess of 10 percent for tinea versicolor.

6. Entitlement to an initial increased disability rating in excess of 10 percent for right knee DJD.

7. Entitlement to an initial increased disability rating in excess of 10 percent for left knee chondromalacia patella.

8. Entitlement to an initial increased disability rating in excess of 10 percent for patella laxity of the left knee.

9. Entitlement to an initial increased disability rating in excess of 10 percent for sacralization of L5 with chronic mechanical back pain.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. Jurisdiction has been subsequently transferred to the RO in Waco, Texas.

The record reflects that the Veteran requested a hearing before the Board. In June 2017, the Veteran cancelled his request for a hearing and stated that he did not wish to have one rescheduled. The Board thus finds that the Veteran's hearing request is withdrawn, such that appellate review may proceed.

The issues of entitlement to service connection for COPD; entitlement to an initial increased disability rating in excess of 10 percent for right knee DJD; entitlement to an initial increased disability rating in excess of 10 percent for left knee chondromalacia patella; entitlement to an initial increased disability rating in excess of 10 percent for patella laxity of the left knee; and entitlement to an initial increased disability rating in excess of 10 percent for sacralization of L5 with chronic mechanical back pain are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 1988 rating decision denied service connection for positive TB tine test. The Veteran did not appeal the decision.

2. Evidence received since the November 1988 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for positive TB tine test.

3. The Veteran's positive TB tine test is not a disability, and is not associated with an underlying disorder; the Veteran has not been diagnosed at any point with TB.

4. The evidence is at least in relative equipoise as to whether the Veteran's hepatitis C is etiologically related to his active service.

5. The evidence is at least in relative equipoise as to whether the Veteran's cervical spine DJD is etiologically related to his active service.

6. In a statement received in October 2017, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial increased disability rating in excess of 10 percent for tinea versicolor.


CONCLUSIONS OF LAW

1. The November 1988 decision in which the RO denied service connection for positive TB tine test is final. 38 U.S.C. § 7104 (2012); 38C.F.R. § 20.1100 (2017).

2. The additional evidence presented since the November decision is new and material, and the claim for service connection for positive TB tine test is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for positive TB tine test are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4. Resolving doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5. Resolving doubt in the Veteran's favor, the criteria for service connection for cervical spine DJD have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6. The criteria for withdrawal of the Veteran's substantive appeal from the denial of an increased disability rating in excess of 10 percent for tinea versicolor have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has identified any deficiencies in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015). As such, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeals may be considered on the merits.

II. Reopening the Claim for Service Connection

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C. § 7105 (2012). However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156 (a).

An adjudicator must follow a two-step process in evaluating previously denied claims. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material. If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits. Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of the claim has been fulfilled. See 38 U.S.C. § 5108 (2012); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the limited purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

Regarding the Veteran's claim to reopen his previously denied claim for service connection for a positive TB tine test, he was denied service connection by a November 1988 rating decision in which the RO determined the positive TB tine test is not a chronic disability and there was no chronic lung disability. The Veteran did not appeal the decision. Therefore, the November 1988 rating decision is final. See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).

The November 1988 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a positive TB tine test. Evans v. Brown, 9 Vet. App. 273 (1996).

In January 2011, the Veteran submitted a claim to reopen this issue. In a May 2012 rating decision, VA denied the Veteran's claim to reopen, finding that new and material evidence was not received. Specifically, the RO found that evidence received since the November 1988 rating decision did not demonstrate the Veteran's condition began in or was caused by his military service. The Veteran submitted a timely appeal.

According to the records received since the November 1988 rating decision, the Veteran has undergone continued treatment for various disabilities. While there is no evidence the Veteran has a diagnosis of TB, there is evidence that he was diagnosed with COPD in 2010 and has reported respiratory symptoms.

As the Court stated in Shade, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." 24 Vet. App. at 117. When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather, the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement. See Shade, supra.

Given the evidence above, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim. Specifically, the November 1988 rating decision determined that the Veteran did not have a chronic lung disability. However, as the Veteran currently has a diagnosis of COPD, the Board finds that the Veteran's claim for TB should be reopened.

Therefore, since there is new and material evidence, the claim is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. It now must be readjudicated on the underlying merits, i.e., on a de novo basis.

III. Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004). Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of, in certain cases, the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of the same chronic disease; or when a chronic disease is not present during service, evidence of continuity of symptomatology. The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Positive TB Tine Test

As the Veteran's claim to reopen the appeal of service connection for positive TB tine test has been granted, the Board will adjudicate this claim. The Veteran contends that service connection is warranted for a positive TB tine test during his military service. 

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service. 38 U.S.C. §§ 1101, 1112, 1133 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods. 38 C.F.R. § 3.371 (a) (2017). A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment. 38 C.F.R. § 3.374 (2017). 

Pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnosis of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment. Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).

The service treatment records indicate that the Veteran had a positive TB tine test in October 1976 and was evaluated for any indication that he had developed tuberculosis, but he was found to have not developed any pulmonary disease, and chest X-ray studies were negative for abnormalities. The Veteran underwent prophylactic therapy with isoniazid therapy.

The post-service evidence is silent for any reference to tuberculosis or any residuals of the treatment for the positive tine test in service. Specifically, there is no indication the Veteran had additional positive TB tine test results or a diagnosis of TB post-service.

The Board first notes that the positive tine test itself is not a disability, but rather is a laboratory finding that is not subject to service connection. The positive test was apparently present after the Veteran was exposed to someone with tuberculosis, but, crucially, the Veteran has never, at any point, been diagnosed with tuberculosis. Mere exposure does not equate to having the disease, and the record clearly shows that the Veteran has not had tuberculosis at any point either during or after service. 

The Board finds that the determination of whether the Veteran developed tuberculosis, or whether he developed a residual disability from prophylactic treatment for exposure to tuberculosis, is well beyond the realm of what a layperson such as the Veteran can offer an opinion on. Those matters involve disease processes that are not observable to a layperson. Moreover, the medical record contains no evidence that the Veteran has developed tuberculosis at any point either during or after service, or that he currently has tuberculosis.

In sum, the positive tine test itself is not a disability for VA purposes, the Veteran has never developed tuberculosis, and there is no competent evidence of a disability associated with prophylactic treatment for the positive tine test. The Board accordingly finds that the preponderance of the evidence is against the claim. The claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal drug use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades. See Veterans Benefits Administration (VBA) letter 211B (98-110) Nov. 30, 1998. 

According to VBA Fast Letter 04-13 (June 29, 2004), hepatitis C is spread primarily by contact with blood and blood products. The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987). The Fast Letter further states that, although transmission through air gun injection is biologically plausible, there have been no case reports of hepatitis C being transmitted by such means. The Fast Letter concludes that it is essential the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the particular mode of transmission was the source of a veteran's hepatitis C.

The Veteran contends that his current hepatitis C is attributable to his active service. Specifically, the Veteran believes that he contracted hepatitis C from contaminated air guns used to administer immunizations during active service. He further contends that if he did not contract hepatitis C from the air gun vaccines it was due to sustaining a stab wound in service and/or sharing toothbrushes and razor blades while on active duty. 

The available service treatment records do not reflect any manifestations or diagnosis of hepatitis C during active service. The post-service medical evidence shows that the Veteran has a current diagnosis of hepatitis C. 

Although the Veteran's service treatment records do not show that he received injections via air gun injector, the Veteran is competent to report lay-observable events and symptoms. See Layno v. Brown, 6 Vet. App. 465, 469-70  (1994). The Board also finds the Veteran credible in this regard because there is nothing in the record that impugns his credibility. Furthermore, the Board notes that air gun injectors were in use during the Veteran's period of active service. Therefore, resolving doubt in the Veteran's favor, the Board finds that the Veteran did receive injections via air gun injector during his active service. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). The Board further finds the Veteran credible in his assertion that he has no other risk factors for hepatitis C because the Veteran has been consistent in his statements, and his statements are not controverted by the evidence of record.

However, the Veteran is not competent to relate his current hepatitis C to a particular risk factor or in-service event as doing so requires medical knowledge and expertise the Veteran has not been shown to possess. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). To determine whether there is an etiological link between the Veteran's current hepatitis C and the in-service air gun injections, the Board turns to the competent evidence of record. In this case, the Board acknowledges that there are positive and negative nexus opinions of record. 

First, in July 2011, the Veteran underwent a VA examination where upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the VA examiner opined that the hepatitis C was less likely than not caused by or a result of his military service. While this VA examiner discussed each risk factor and the Veteran's symptomatology, the possibility of contracting hepatitis C through air gun injection was not discussed. The VA examiner did discuss, however, that it is likely the Veteran's hepatitis C was contracted following his military service.

In a May 2013 letter from Dr. A.M.S., a private physician, following a review of the evidence of record, it was opined that it was as likely as not that the Veteran's Hepatitis C was related to his military service. In support of this conclusion, Dr. A.M.S. stated that in 1997, the Department of Defense announced that it would end the use of multi-use jet gun injectors due to risk of transmission of blood borne diseases. 

Furthermore, in an August 2017 letter, Dr. T.R.C., a private physician, opined that despite the Veteran's prior normal or near-normal liver tests, it was "more common than not for [hepatitis C] infected persons to maintain normal or near-normal liver tests for many years, even decades. The lack of a clinically-recognized acute hepatitis infection during military service is the rule, not the exception." Therefore, the physician concluded, given the Veteran's risk factors during service, to include air gun injections, it was more likely than not that the Veteran's hepatitis C infection was incurred during his military service. 

Given the above, the Board finds that the Veteran has presented competent and credible evidence that he received vaccinations via air gun injectors during active service and that his medical history does not include any of the known risk factors for hepatitis C listed in VBA letter 211B (98-110) and VBA Fast Letter 04-13. In view of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hepatitis C is etiologically related to his active service. The benefit of the doubt is resolved in the Veteran's favor, and service connection for hepatitis C is warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).

Cervical Spine DJD

Here, the Veteran contends that his cervical spine DJD results from injuries sustained during his military service.

According to the service treatment records, two injuries were reported relating to his neck. First, in June 1977, the Veteran was treated for a head injury when he was hit in the head by an opponent's knee while playing football. He was unconscious for approximately five minutes. He reported a slight stiff neck but a physical examination noted his neck was supple. Then in July 1983, the Veteran was treated for an injury sustained to his neck while playing basketball. He stated he fell on his head.

Again, the record provides a positive and negative nexus opinion. In a December 2015 VA examination, the VA examiner opined that there was no evidence of an actual neck injury other than a complaint of stiffness after a head injury, and there was no further mention of any neck complaints in the service treatment records. As the first mention of neck complaints were in 2011, greater than twenty years after separation from service, and greater than thirty years after the reported head injury, the VA examiner opined the Veteran's current neck condition was not at least as likely as not related to his military service. 

However, in Dr. T.R.C.'s letter, she stated that the Veteran had two in-service injuries affecting his neck, in 1977 and 1983. The Veteran stated he did not seek frequent medical attention for his neck pain while in service because the pain medications and muscle relaxants prescribed for his low back disorder also treated his neck pain. He continued to have symptoms of pain, stiffness, and pain with range of motion in his neck since his injuries during service. Dr. T.R.C. further stated, "[t]he natural history of arthritis is one of slow progression over years to decades, where an initial injury begins an inflammatory and maladaptive cycle of bony remodeling. The [V]eteran's clinical course is exactly what would be expected for a traumatic injury lead[ing] to a post-traumatic arthritis." Therefore, Dr. T.R.C. concluded, given the Veteran's injuries during service and his continuous symptomatology, it was at least as likely as not that his cervical spine DJD was related to his military service. 

Upon review of the evidence, the Board finds that service connection for cervical spine DJD is warranted. In so finding, the Board finds probative the opinions offered by Dr. T.R.C. linking the Veteran's cervical spine DJD to injuries sustained during his military service. In making these findings, Dr. T.R.C. relied on her own medical expertise and current medical knowledge as well as review of the Veteran's medical history, and these findings are sufficiently supported by the evidence of record. 

In sum, the Board finds that the Veteran has a current diagnosis of cervical spine DJD and that the competent and probative medical evidence supports a conclusion that his cervical spine DJD has been caused by his military service. In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for cervical spine DJD. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

IV. Initial Increased Disability Rating

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017). 

As reflected in the record, in a statement received in October 2017, the Veteran withdrew his appeal with respect to the claim for an initial increased disability rating in excess of 10 percent for tinea versicolor; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is, therefore, dismissed.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a positive TB tine test is reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for positive TB tine test is denied.

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for cervical spine DJD is granted.

The appeal is dismissed with respect to the claim for an initial increased disability rating in excess of 10 percent for tinea versicolor.


REMAND

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017).

With regard to the Veteran's claim seeking service connection for COPD, the Board finds that a new VA examination is necessary. According to the December 2015 VA examination, the examiner determined that the frequencies of the upper respiratory infections during active duty were not beyond the normal range and complete resolution without sequelae was documented. However, Dr. T.R.C. stated that the spirometry performed in 1982 is questionable as COPD is a "disease characterized by waxing and waning and period of flares and relative quiescence." Therefore, the low-normal spirometry test performed in 1982 did not preclude a diagnosis of COPD. Given these contradictory findings, the Board finds another VA opinion is necessary. 

With regard to the Veteran's claims seeking higher ratings for his service-connected lumbar spine disability and the bilateral knee disabilities, the Veteran has stated that his service-connected disabilities have worsened and as the most recent VA examination was in December 2015, VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disabilities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

In addition, before these claims may be adjudicated, VA must obtain more detailed range of motion findings and findings regarding functional loss, per the recent precedential decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups). New examinations are therefore needed for these claims. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an examiner with the appropriate expertise to ascertain the extent, nature, and etiology of his COPD. The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (at least a 50 percent probability) that any disorder found on examination was incurred in, or is otherwise etiologically related to, service. 

In offering this assessment, the examiner must discuss the prior medical evidence in detail and reconcile any contradictory evidence, namely Dr. T.R.C.'s August 2017 opinion and the December 2015 VA opinion. 

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All appropriate tests or studies should be accomplished. All pertinent symptomatology and findings should be reported in detail. 

Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. A complete rationale for any opinion expressed must be included in the examination reports.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule a VA examination by an appropriate medical examiner to assess the current severity of the Veteran's service-connected bilateral knee disabilities, to include specific findings regarding pain on range of motion testing and an estimation of functional loss during flare-ups, per Correia and Sharp. 

After reviewing the claims file and eliciting the history of the Veteran's symptomatology of his bilateral knee disabilities, to specifically include any symptoms and functional impact that he experiences during flare-ups, the examiner should conduct a relevant clinical examination. Specifically, the Veteran's bilateral knees should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion. If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports. If this cannot be done, the examiner should explain why.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3. Schedule a VA examination by an appropriate medical examiner to assess the current severity of the Veteran's service-connected sacralization of L5, to include specific findings regarding pain on range of motion testing and an estimation of functional loss during flare-ups, per Correia and Sharp. 

After reviewing the Veteran's claims file and eliciting the history of the Veteran's lumbar spine disability symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups, the examiner should conduct a relevant clinical examination. Specifically, the Veteran's lumbar spine should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion. If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports. If this cannot be done, the examiner should explain why.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


